                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

EDUARDO JACOBS,

                    Plaintiff,                CASE NO. 15-10516
                                              HON. DENISE PAGE HOOD
v.

RAYMON ALAM, et al.,

                    Defendants.
                                              /


     ORDER REGARDING VARIOUS MOTIONS [#231] [232] [#240] [241]

       The following matters were brought before the Court during the trial, Jacobs

v. Alam et al. This Order pertains to Plaintiff’s Motion Regarding Defendants’

Claim of Privilege and Work Product, Plaintiff’s Motion to Exclude Testimony of

Andrew Guntzviller and Lance Sullivan, Defendants’ Motion for Order to Show

Cause Why Michelle Dotson Should Not be Held in Contempt for Failure to

Respond to Subpoena, and Defendants’ Motion to Strike Proposed Rebuttal

Witnesses.

       For the reasons stated on the record, Plaintiff’s Motion Regarding

Defendants Claim of Privilege and Work Product is DENIED.

       For the reasons stated on the record, Plaintiff’s Motion to Exclude

Testimony of Andrew Guntzviller and Lance Sullivan is DENIED.

                                          1
      Defendants’ stated on the record their intentions not to pursue the testimony

of Michelle Dotson and Defendants’ Motion for Order to Show Cause Why

Michelle Dotson Should Not be Held in Contempt for Failure to Respond to

Subpoena [#240] is MOOT.

      For the reasons stated on the record, Defendant’s Motion to Strike Proposed

Rebuttal Witnesses [#241] is GRANTED in Part and DENIED in Part. The Court

finds that the testimonies of Mr. Cousins and Dr. Truccone are not permitted for

the reasons stated on the record. The Court allowed the testimony of Dr. Venya,

permitted he was able to produce the relevant medical records before testifying.

However, due to scheduling conflicts, Dr. Venya did not testify.

      Accordingly,

      IT IS HEREBY ORDERED that Plaintiff’s Motion Regarding Defendants’

Claim of Privilege and Work Product [#231] is DENIED.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Exclude Testimony

of Andrew Guntzviller and Lance Sullivan [#232] is DENIED.

      IT IS FURTHER ORDERED that Defendants’ Motion for Order to Show

Cause Why Michelle Dotson Should Not Be Held in Contempt for Failure to

Respond to Subpoena [#240] is MOOT.

      IT IS FURTHER ORDERED Defendant’s Motion to Strike Proposed

Rebuttal Witnesses [#241] is GRANTED in Part and DENIED in Part.


                                         2
                               s/Denise Page Hood
                               DENISE PAGE HOOD
DATED: December 23, 2019       Chief United States District Judge




                           3
